LEONARD M. BEIR, Appellant,
v.
SYLVIA IACOI, Appellee.
No. 4D08-3096
District Court of Appeal of Florida, Fourth District.
January 27, 2010
Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Clark Robb Mason Coulombe & Buschman, Coral Springs, for appellant.
Bard D. Rockenbach of Burlington & Rockenbach, P.A., Matthew E. Haynes, of Chambler, Johnson & Haynes, P.A., and Brian D. Guralnick of Law Offices of Brian D. Guralnick, P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
FARMER, HAZOURI, JJ., and BOWMAN, JOHN B., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.